 8:17-cv-00345-RGK-PRSE Doc # 37 Filed: 10/23/20 Page 1 of 5 - Page ID # 2143




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LEODAN ALARCON-CHAVEZ,

                   Petitioner,                            8:17CV345

      vs.
                                              MEMORANDUM AND ORDER
THE STATE OF NEBRASKA, and
SCOTT FRAKES, Director of the
Nebraska Department of Corrections;

                   Respondents.


       This closed federal habeas matter under 28 U.S.C. § 2254 is before the court
on Petitioner Leodan Alarcon-Chavez’s (“Petitioner” or “Alarcon-Chavez”)
motion for post-judgment relief under Rule 60(a) and (b) of t h e Federal Ru les of
Civil Procedure. (Filing 35.) The motion will be dism issed for failu re t o obt ain
authorization from the Eighth Circuit Court of Appeals to file a second or
successive petition under § 2254.

                                 I. BACKGROUND

      On October 1, 2018, the court dismissed Alarcon-Chavez’s Petition for Writ
of Habeas Corpus which challenged his 2011 conviction, after a jury trial, for first
degree murder, use of a deadly weapon to commit a felony, and tampering with a
witness. (Filings 22 & 23.) The court rejected Claims One, Three, and Four of
Alarcon-Chavez’s petition on the merits; determined that Claim Two was not
cognizable in a federal habeas action; and found that Claim Five was procedu rally
defaulted without cause or prejudice to excuse the default. (Filing 22 at CM/ECF
pp. 17–43.) The court declined to issue a certificate of appealability as did the
Eighth Circuit Court of Appeals, which dismissed Alarcon-Chavez’s appeal.
(Filing 33.)
 8:17-cv-00345-RGK-PRSE Doc # 37 Filed: 10/23/20 Page 2 of 5 - Page ID # 2144




       On October 2, 2019, Alarcon-Chavez filed the present motion seeking relief
from the court’s judgment under Rule 60(a) and (b)(2) of the Federal Rules of
Civil Procedure based on “[c]lerical mistakes, and newly discovered evidence . . .
that was not available at the time of trial.” (Filing 35 at CM/ECF p. 2.) However,
Alarcon-Chavez does not identify any “clerical mistakes” he seeks to correct, n or
does he present any “newly discovered evidence.” Rather, he raises t he identical
claims and supporting arguments presented in his habeas petition. (Compare Filing
1 at CM/ECF pp. 22–65 with Filing 35 at CM/ECF pp. 22–64.)

                                II. DISCUSSION

A. Standard for Review of 60(b) Motion in Closed Habeas Proceeding

       A prisoner may file a second or successive petition under § 2254 on ly aft er
obtaining authorization to do so from the appropriate United States Court of
Appeals. 28 U.S.C. § 2244(b)(3). The Eighth Circuit has directed that where a
prisoner files a Rule 60(b) motion following the dismissal of a habeas petition, t he
district court should file the motion and then conduct a brief initial inquiry to
determine whether the allegations in the Rule 60(b) m otion in fact amount t o a
second or successive collateral attack under 28 U.S.C. § 2254. Boyd v. United
States, 304 F.3d 813, 814 (8th Cir. 2002). If the district court determines t he Rule
60(b) motion is actually a second or successive habeas petition, it sh ould dism iss
the motion for failure to obtain authorization from the Court of Appeals or, in it s
discretion, transfer the purported Rule 60(b) motion to the Court of Appeals. Boyd,
304 F.3d at 814.

      As the Eighth Circuit has explained,

            A Rule 60(b) motion is a second or successive h abeas corpus
      application if it contains a claim. For the purpose of determining
      whether the motion is a habeas corpus application, claim is defined as
      an “asserted federal basis for relief from a state cou rt’s ju dgment of
                                           2
 8:17-cv-00345-RGK-PRSE Doc # 37 Filed: 10/23/20 Page 3 of 5 - Page ID # 2145




      conviction” or as an attack on the “federal court’s previous resolution
      of the claim on the merits.” Gonzalez [v. Crosby], 545 U.S. [524,]
      530, 532 [(2005)]. “On the merits” refers “to a determination that
      there exist or do not exist grounds entitling a petitioner to habeas
      corpus relief under 28 U.S.C. §§ 2254(a) and (d).” Id. at 532 n. 4, 125
      S.Ct. 2641. When a Rule 60(b) motion presents a claim , it m ust be
      treated as a second or successive habeas petition under AEDPA
      [Antiterrorism and Effective Death Penalty Act].

             No claim is presented if the motion attacks “some defect in t he
      integrity of the federal habeas proceedings.” Id. at 532, 125 S.Ct.
      2641. Likewise, a motion does not attack a federal court’s
      determination on the merits if it “merely asserts that a previous ru ling
      which precluded a merits determination was in error—for example, a
      denial for such reasons as failure to exhaust, procedural default, or
      statute-of-limitations bar.” Id. at n.4.

Ward v. Norris, 577 F.3d 925, 933 (8th Cir. 2009) (emphasis in original).

B. Petitioner’s Motion is a Successive Petition

      Alarcon-Chavez’s motion reasserts the claims previously raised in his
habeas petition regarding violations of his constitutional rights based on (1)
improper jury instructions, (2) the denial of his motion to suppress, (3)
inflammatory remarks during the prosecution’s closing argument and rebu ttal, (4)
ineffective assistance of counsel, and (5) his inability to understand one of the trial
court Spanish interpreters.

       Clearly, the grounds Alarcon-Chavez raises constitute claims because t hey
assert a basis for relief from his state conviction or attack the court’s previous
resolution of the claim on the merits. See Gonzalez, 545 U.S. at 532. As a resu lt ,
Alarcon-Chavez’s motion must be treated as a second or successive petition u nder
§ 2254. See Ward, 577 F.3d at 933. Alarcon-Chavez is limited to one habeas
corpus petition in this court per conviction, u nless t he Eighth Circuit Court of
Appeals grants him permission to file a second or successive habeas corpus

                                          3
 8:17-cv-00345-RGK-PRSE Doc # 37 Filed: 10/23/20 Page 4 of 5 - Page ID # 2146




petition relating to the same conviction. See 28 U.S.C. § 2244(b). Because h e did
not obtain advance authorization from the Eighth Circuit Court of Appeals t o file
the instant motion, the court will dismiss Alarcon-Chavez’s motion pursuant t o 28
U.S.C. § 2244(b).

                  III. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of
habeas corpus under § 2254 unless he is granted a certificate of appealability. 28
U.S.C. § 2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The
standards for certificates (1) where the district court reaches the merits or (2) where
the district court rules on procedural grounds are set fort h in Slack v. McDaniel,
529 U.S. 473, 484–85 (2000). The court has applied the appropriate st andard an d
determined Petitioner is not entitled to a certificate of appealability.

      IT IS THEREFORE ORDERED that:

      1.      Petitioner’s motion under Fed. R. Civ. P. 60(a) and (b) (filin g 35) is
reclassified as a second or successive petition for a writ of habeas corpus under 28
U.S.C. § 2254.

      2.     Petitioner’s motion (filing 35) is dismissed with prejudice.

      3.     The court will not issue a certificate of appealability in this matter.

    4.   A separate judgment will be entered in accordance with this
Memorandum and Order.

      5.      Petitioner’s correspondence (filing 36), docketed as a motion for
status, is denied as moot.



                                          4
8:17-cv-00345-RGK-PRSE Doc # 37 Filed: 10/23/20 Page 5 of 5 - Page ID # 2147




     Dated this 23rd day of October, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                      5
